IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45621

STATE OF IDAHO,                                 )
                                                )   Filed: July 2, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JOSHUA CAUSER,                                  )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Joshua Causer pled guilty to delivery of a controlled substance, Idaho Code § 37-
2732(a)(1)(A). The district court imposed a unified sentence of six years, with a minimum
period of confinement of three years, suspended the sentence and placed Causer on probation.
Subsequently, Causer admitted to violating the terms of his probation. The district court revoked
probation, ordered execution of the underlying sentence, and retained jurisdiction.          Upon
Causer’s completion of the retained jurisdiction program, the district court relinquished
jurisdiction and executed the sentence. Causer filed an Idaho Criminal Rule 35 motion for
reduction of sentence, which the district court denied. Causer appeals.

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Causer’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Causer’s
Rule 35 motion is affirmed.




                                              2